Wallace, J.
The demurrer to the complainant’s bill is well taken, and must be sustained as to each ground assigned. The bill of complaint is defective in failing to allege the performance of the acts required by sections 4956, 4962, Rev. St. U. S., which are essential, and conditions precedent to the title of the proprietor of a copyright. Wheaton v. Peters, 8 Pet. 591; Jollie v. Jaques, 1 Blatchf. 618; Parkinson v. Laselle, 8 Sawy. 330; Music Co. v. Paper Co., 19 Fed. Rep. 758. The allegation that “the copyright was taken out by the said Trow City Directory Company, pre*830vious to the publication thereof, in full accordance with the requirements of the laws of the United States, ” is not sufficient: It does not tender any issue of fact, but is the statement of a legal conclusion. Lipe v. Becker, 1 Denio, 568; Frary v. Dakin, 7 Johns. 78. While it is not necessary or proper to state what is merely matter of evidence, the substantive issuable facts upon which the pleader’s cause of action depends must be alleged. The special demurrer to the parts of the bill which ask a court of equity to enforce penalties-and a forfeiture, and seek for a discovery, surrender, and delivery up to be canceled and destroyed of the copies of the defendant’s directory, is supported by the authority of Stevens v. Gladding, 17 How. 447.